 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. B. D. CompanyandInternationalUnion ofElectrical,Radio&MachineWorkers,AFL-CIO-CLC. Case 6-CA-5255October 1, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn June 16, 1971, Trial Examiner Benjamin K.Blackburn issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices alleged in the complaintand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecisionwith supporting brief and the GeneralCounsel filed a brief in opposition and in answer toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,M. B. D. Company, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.iThe Respondent has excepted to certaincredibilityfindings made bythe Trial Examiner It is the Board's establishedpolicy notto overrule aTrialExaminer's resolutions with respect tocredibilityunless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandardDry Wall Products,Inc, 91 NLRB 544,enfd. 188 F 2d362 (C A 3). We have carefullyexamined the record andfind no basis for reversing his findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Trial Examiner:InternationalUnionofElectrical,Radio&MachineWorkers,AFL-CIO-CLC, referred to herein as the Charging Partyor the Union,filed an unfair labor practice charge againstM. B. D. Company,referred to herein as Respondent, onOctober 26,1970,1 and amended it on January 21, 1971. OnJanuary 29,1971, the General Counsel of the NationalLabor Relations Board,by the Acting Regional Directorfor Region 6 (Pittsburgh,Pennsylvania),issued a complaintalleging that Respondent had violated Section 8(a)(1) and(3) of the Act,principally by discharging Kent Myers andDale Neill on October 9.Respondent's answer,duly filed,admitted certain allegations of the complaint and deniedothers, including the allegation that it had committed anyunfair labor practices.Pursuant to due notice,hearing was held before me inBrookville,Pennsylvania,on March 18,19, 29, 30, and 31and April 1,1971. The major issue litigated was Respon-dent'smotive for discharging Myers and Niell. All partiesappeared and were given full opportunity to participate, toadduce relevant evidence,to examine and cross-examinewitnesses,to argue orally,and to file briefs.The GeneralCounsel'smotion to correct transcript is hereby granted.Upon the entire record as corrected,including briefs filedby Respondent and the General Counsel,and from myobservation of the demeanor of the witnesses whiletestifying under oath,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Pennsylvania corporation, is a whollyowned subsidiary of Beverage-Air Company,2 Spartanburg,South Carolina, referred to herein as the Spartanburg plant.Respondentmanufactures small coolers for keg beer,known as barmobiles,at its plant in Brookville.During theyear just prior to issuance of the complaint in this case,Respondent received goods and materials valued in excessof $50,000 which were shipped to the Brookville plantdirectlyfrom points outside the Commonwealth ofPennsylvania. On the basis of these admitted facts, I findRespondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,the answer admits,and I find theCharging Party is a labor organization within themeaningof Section 2(5) of the Act.iDates are 1970 unless otherwise indicated2Respondent inBeverage-AirCompany,164 NLRB 1127,enfd. asmodified402 F.2d 411 (C.A 4, 1968);Board'sOrder enfdpendente hieasmodified391 F 2d 255 (C A. 4, 1968)Herman Buffington, Respondent'spresident,istheBuffington referredtovariouslyinBeverage-Airaspresident and chief executive officer of that Company A third company,located in Punxsutawney, Pennsylvania,and mentioned inBeverage-Air,also figures in this case. It is also headed by Herman Buffington. It isreferred to herein as the Punxsutawney plant.193 NLRB No. 79 M. B. D. COMPANY495III.THE UNFAIR LABOR PRACTICESA.CredibilityThe heart of the General Counsel's case istestimony fromseveral of his witnesses that JamesLove,Respondent'splant superintendent,said KentMyers andDale Neill weregoing to be discharged for engaging in union activities. Theheart of Respondent's defenseisLove's categorical denialsthat he didso.Thusthe beginning and the end of theresolution of the issues presentedby thiscase must turn onwhose witnesses are believed.For the reasonswhich follow,where the conflicting testimony of the GeneralCounsel'sand Respondent'switnesses cannot be reconciled, I havecredited the GeneralCounsel'switnesses(Myers, Neill, andfellow employeesWayne Corbin, Larry Arnold, and GeneBoddorf)over Loveand Earl Brosius,Myers' and Neill'simmediate supervisor and theonly other witness called byRespondent whose testimony relates to these critical areas.Ihave not relied on numbers in reachingthisconclusion.Five witnessesfor the General Counsel donot necessarilyoutweigh two witnesses for Respondent.Nor have I reliedon demeanor of the witnesses in the literal sense in whichthat phraseis usually used.Noneof the witnesses"looked"or "acted"like a barefaced liar, however a liar is supposedto look or act when practicing his art.All struck me as meninvolved in a novel experiencewho were trying to live up tothe oath theyhad swornto tell the truth without, however,doing mortalhurt tothe causewith whichtheir interestslay.Because of this impression,basedon demeanor in aliteral sense,Ihave also not relied on inconsistencies withinthe testimonyof anyparticular witness.The case of GeneBoddorf illustrates this point.It is the most glaring in therecord.As developed below,there isno dispute thatBoddorf gota raise bycomplaining about thework of aman working next tohim whowas makingmore moneythan he.Accordingto Respondent,that man wasNeill. Onrebuttal,Boddorf testifiedthat the manwas one JoeSherman andstated flatly that he knewSherman wasmaking $2.45 an hourwhile he was makingonly $2.35because he had seen thepayroll change notice whichboosted Shermanto the $2.45 level. However,Respondentintroducedallpayroll changenotices relating to JoeSherman into evidence.Theyestablishbeyond any doubtthatSherman,who leftRespondent'semploy in lateOctober,never earned more than$2.35. Therefore, Boddorfdid not tell the truth when he said he saw Sherman's payrollchange notice.Ido not think,however,that Boddorf mustbe discredited generally for this reason.He gotcarriedaway by a desire to help Neill or the Charging Party andmay well have convinced himself, as he sat through thehearing and listened to Respondent's evidenceabout Neill'sinadequacies as a worker, that he really did have Shermaninmind when he complained. I find belowthat Boddorfcomplainedabout Neill,not Sherman. In spite of the factthat I have discreditedBoddorfon this specificdetail,however,Ihave credited,for example,his testimony onwhich I havebased myfindingbelow that Love toldBoddorf he had orders from Buffingtonto discharge Myers,Neill, and Carl Uplinger.What I have relied on in generally crediting the GeneralCounsel'switnesses over Respondent's is demeanor in abroader and,Ithink,more useful sense,namely, thepersonality of James Love as he revealed it on the stand.Love got in on the ground floor when the Brookville plantopened and advanced rapidly from the ranks to the topmanagerial position in the plant.His version of one of theearly antiunion statements attributed to him by the GeneralCounsel'switnesses is that he told the men he personallydid not want any part of the Union. It is undisputed thatRespondent waged a vigorous and skillful campaign tokeep the Union out of the plant.Love frankly admitted hislack of experience in labor relations.Putting all these piecestogether,including the way he looked and acted on thestand, I conclude that Love, because of his inexperienceand an excess of zeal to protect what he conceived to beRespondent's as well as his own best interest,went too far.It is not surprising that a man in this predicament could notbring himself to acknowledge his transgressions on thestand. In the context of the total situation which admittedlyexisted at the Brookville plant in the spring,summer, andearly fall of 1970, I find the General Counsel's version ofwhat Love said and did more inherently credible than aman of Love's demonstrated temperament and personalityconducting himself as Love claimed he did.There were two other witnesses to whom I have not yetalluded. John Amend,an organizer for the Union,testifiedfor the General Counsel.Ihave credited his testimony.There are no significant conflicts between it and Respon-dent's evidence.Ihave also credited Dennis Henry, theinventorycontrol clerk at the Brookville plant,who wascalled as a witness by Respondent.He impressed me as acandid young man with excellent powers of recall. Thereare some minor conflicts between his testimony and that oftheGeneral Counsel'switnesses,principally as to whatwords Myers spoke to Love when Love discharged Myerson October 9. In those instances,Ihave relied on Henry'stestimony and rejected that of those who disagree with him.Finally,I have placed in June an event which the GeneralCounsel'switnesses placed in March,namely,a meeting ofemployees at which Love admittedly read them a letter. Theletter is in evidence. It conveys the usual message of anemployer who has employed experienced counsel to hisemployees who are about to participate in a Board electionthat unions can mean strikes,strikes can mean trouble, andtheyhad better think twice about where their real interestsliebeforetheyvote.It is unlikely that such a letter wouldhave been read to employees 2 months or more beforeelection day in a campaign conducted by expert counsel. Ifind that it was read a day or two before the election held atthe Brookville plant on June 26 and that all the eventswhich took place on the occasion when Love read a letter tothem took place then and not in late March, as the GeneralCounsel's witnesses recollected.B.Facts1.Opening of the plantThe Brookville plant is housed in a building the steelframework of which stood exposed to the elements for anumber of years before Respondent acquired it. Once thebuilding was completed by Respondent and a complement 496DECISIONSOF NATIONALLABOR RELATIONS BOARDof employees began to assemble, the first work done in theplantwas to scrape and paint the rusty steel. As thebuilding was readied and machinery moved in, employeeswere gradually transferred from that work to productionjobs. James Love was hired in April 1969 as a maintenanceman. He was one of Respondent's first employees. At thattime the operation was under the direction of WilliamKallas,managerof the Punxsutawney plant. Other earlyhires were Allen Dempsey and Carl Uplinger. Soon after hewas hired Love was entrusted with supervisory duties,including the hiring of employees. In late 1969 or early1970, as production loomed larger and plant preparationbecame less demanding,Kallas suggestedtoLove andUplinger that one should begin to specialize in productionand the other in maintenance. Uplinger opted formaintenance.Love tookproduction. In the summer of1970, when Kallas left, Love succeeded to his title of plantsuperintendent, although he had, in fact, been performingmost of the duties of that job for more than a year. Uplingerisnot, and has never been, a managerial employee or asupervisor within the meaning of the Act.The Brookville plant is the site of an automatic shear, alargemachine used to cut steel, which services theSpartanburg and Punxsutawney plants as well. After it wasinstalled in the spring of 1969, Love operated it for a shorttime. He was succeeded by Dempsey. From mid- 1969 untilmid-1970, production work at Brookville was limited tomaking parts of coolers for the Punxsutawney andSpartanburg plants. The Brookville plant began turning outfinished coolers in July 1970. In May, when the assemblyoperation was being organized, Dempsey elected to transferto it.He ultimately became foreman of that department,apparently in August, although the exact date is not clear inthe record. Myers, who had been hired in July 1969 andworked in the carpenter shop in the interim, succeeded himas operator of the automatic shear. Neill, who was alsohired in July 1969, worked first in the rack department andthen in the pressroom. Earl Brosius transferred from thePunxsutawney plant in late April 1970 as foreman of thepressroom and the automatic shear.2.The election campaign and its aftermathThe Union, which still represents employees at thePunxsutawney plant and represented those at the Spartan-burg plant at the time, appeared on the scene in BrookvilleinMarch 1970. Organizer John Amend held a meeting onMarch 11. Four employees attended. They were Myers,Neill,Uplinger, and Dempsey. Amend held a secondmeeting on March 18. This time seven employees, Myers,Neill,Uplinger, Dempsey, Glenn Schaeffer, Gary Cable,and Larry Arnold, attended. Employees signed authoriza-tion cards for the Union. Myers and Neill were amongthose who signed. The Union filed a petition for an electioninM. B. D Company,Case 6-RC-5445, on March 20.Amend continued to hold weekly meetings until theelection. Myers and Neill attended on a regular basis.A few days after the petition was filed Love held ameeting of the employees in the plant,a not unusual event.In the course of a discussion about the way the plant wasdeveloping, the Union's effort to organize the employeescame up. Love said that he knew the names of all those whohad signed authorization cards. He also said that HermanBuffington would close the plant if the Union gave him toomuch trouble. The question of whether wages were frozenfor the time being came up. Love said he understood thatthey were but that he would try to get them unfrozen. (Infact,Respondent continued to grant individual raisesthroughout the pre- and post-election penod.)Gene Boddorf started working for Respondent on April1.A few days before, when Love interviewed him and hiredhim,Love asked Boddorf how he felt about a union.Boddorf said he had worked for both union and nonunioncompanies and had got along under both systems. Lovesaid there were a few men around the shop who were tryingto get a union in but he thought it was too early, he did notwant any part of it.During this same period in March, around the filing ofthe petition, Love talked to Neill one day in the plant. Lovesaid he knew the men were trying to get a union in and whothe instigators were. He said he was going to weed them outand heads would roll.On the evening of April 8 Amend held one of his weeklyorganizational meetings in room 6 at the Howard JohnsonMotor Lodgein Brookville.On April 10 Love called LarryArnold into his office. He told Arnold that three men hadcome to him and told him Arnold was going to get him. Hesaid he had talked to an attorney and had enough evidenceto fire Arnold and Allen Dempsey. He said he had a taperecording of the meeting held on April 8, he had been inroom 7 that night and knew everything that went on there.He said Arnold could tell anybody Arnold wanted to telland he would deny it.At another employee meeting held sometime in April,Love again told the employees that a few people in theplant were trying to bring a union in and he knew who theywere. He said he felt it was too soon for a union and hecould not see any reason why a handful of people shoulddeterminewhether theywere going to have a union or notwhen the plant was going to employ 80 or 90 persons in thefuture.He said that Buffington was against the Union andwould fight it to the bitter end. He said that, as the plantgrew, a number of supervisory jobs would open up.A hearing was held in Case 6-RC-5445 on April 21. Theissue litigated was whether the time for holding an electionwas ripe in view of Respondent's contention that the unitwas expanding. The evidence showed that Respondent thenhad 13 to 16 employees, expected to hire 12 or 13 more inMay, and anticipated an ultimate complement of 90 unitemployees at some unspecified time in the future. (Asevents turned out, Respondent's fastest rate of hiring camein July, apparently due to the beginning of full scaleproduction of coolers in Brookville. At the beginning ofthat month there were 30 to 35 employees. By the end therewere 40 to 45.)On June 1 the Regional Director issued his Decision andDirection of Election in Case 6-RC-5445. The election wasscheduled for June 26. The preelectioncampaign intensi-fied.Love talked to employees. On several occasions, oneof which was about 2 weeks before June 26, he told Boddorfhe knew who was pushing the Union. Two or three daysbefore the election, Love came by as Neill was passing outunion leaflets before work. Love took the leaflets out of M. B. D. COMPANY497Neill's hand and asked him what Neill could give the menthat Love could not. Neill demanded that Love return theleaflets.Love did so. Later that morning, Neill wasansweringquestions from some of the men on the assemblyline. Love came by. One of the men asked about dues andinitiation fees.Neill said there would be no initiation feebecause all the men in the plant who joined would go in as agroup. He said there would be no dues until a contract wassigned. Love said Neill knew Buffington would not sign acontract.Love said the men at the Spartanburg plantwanted a contract and Buffington would not sign one there.Love asked what made Neill think Buffington would sign acontract in Brookville when he would not sign one forSpartanburg.A day or two before the election Love talked to LarryArnold in the plant. Love asked Arnold to be honest withhim and tell him what the men expected to gain by gettingthe Union in the plant. Arnold told him. In the course oftheir discussion Love said that Neill had beaten himself outof a foreman's job by being active for the Union. Love alsosaid that the men were talking strike at their meetings andasked Arnold whether he was aware that, in the event of astrike,Respondent would move the automatic shear toSpartanburg.Love pointed out that the shear was thelifelineofallthree plants and it would be legal forRespondent to bring a truck through a picket line to haul itaway.Also a day or two before the election, Love heldemployee meetings on each shift He read to the assembledmen a5-page document prepared for him in Spartanburgwhich was entitled "NOTES FROM LETTER." The onlypart of the document prepared in Brookville was a list oflocal fringe benefits inserted in a blank left for that purposeon page 3 after the words "As to your benefits, you have."The document started out by assuring the employees thathow they vote in the upcoming election was their decision, adecision which they should weigh carefully in light of theirown best interest. It pointed out that unions sometimemeanstrikes andstrikes sometimemean loss of moneyand/or, lobs. It avowed Respondent's intentionto improvethe lot of its employees in every way possible as the plantgrew and prospered. It pointed to the high wages andattractive fringe benefits the men were already receiving. Itargued that the Union was only interested in the money itcould get out of the men. It assured the men that they didnot have to belong to the Charging Party or any other unionin order to work for Respondent. It ended with the opinionthat, once the men had given the matter thorough study,they would conclude that they stood to lose if the ChargingParty got into the plant and to gain by keeping it out.A discussion developed between Love and the employeesat thesemeetings.Love announced that Buffington had hada heart attack. He said that Buffington was opposed to theUnion and would notsigna contract. He said that, in theevent of a strike, Respondent would move the automaticshear to the Spartanburg plant.The election was held as scheduled on June 26. KentMyers and Carl Uplinger acted as observers for the Union.Allen Dempsey and Rollene Corbett, a secretary, acted asobservers forRespondent.The Union lost. It filedobjections. On August 19 the Regional Directorissued aSupplemental Decision, Order, and Notice of Hearing inCase 6-RC-5445. It scheduled a hearing on the Umon'sobjections for September 3.Sometime in early July, Love called Neill into his office.Love asked, now that the union thing was all over, howNeill felt about the Union. Neill said he still felt the samebut was not going to stick his neck out anymore. Love saidthatwas what he wanted to hear. He said he needed abackup man for EarlBrosius assupervisor of the pressroomand thought Neill was the man for the job but he "wouldn'tput a man in this situation with this business [i.e., unionbusiness] behind his [i.e., Love's] back." Neill received a10-cent raise shortly thereafter and did, in fact, on at leastone occasion keep an eye on the pressroom in Brosius'absence.In late August Love held another employee meeting. Heannounced William Kallaswas resigningand Love wastaking over officially as superintendent of the Brookvilleplant. He told the men the Punxsutawney plant was due fora raise on November 1. (Under the contract then and nowin effect between the Punxsutawney plant and the Union,higher maximum rates of pay were scheduled to go intoeffect on November 1.) He told the men they had nothingto worry about because he expectedraises togo into effectat Brookville on October 1. The maximum rate at theBrookville plant was, in fact, increased from $2.55 to $2.75per hour around the first of October. Not all employees gota raise at that time, however.Shortly before September 3 the hearing on objectionsscheduled inCase 6-RC-5445 was postponed untilSeptember 10. Neill had arranged with Brosius and Love toget off so that he could go to the September 3 hearing totestify for the Union. When the hearing was postponed, hedid not take off. Sometime between the postponement andSeptember 9, Love asked Neill if he still planned to go tothe hearing. Neill said he did. Love shook his head, said,"You don't want to go to that hearing," and walked off.On September 2 Brosius interviewed Neill and filled outan employee performance review form on him, a personnelmanagement technique which Respondent penodicallyuses with all employees. Brosius rated Neill poor on jobattitude. Neill asked him what he meant by a poor attitude.Brosius said,"Well, let's face it-like this hearing business.You can't be all for the companyand go to a hearing."On September 4 Boddorf asked Love for a raise. Boddorfwas making $2.35 an hour at the time, while Neill wasgetting the top rate of $2.55. Boddorf argued that he wasentitled to a raise because he was doing better work thanthe "God-damn" man working next to him. He wasreferring to Neill. Love gavehim the raisehe wanted. Theythen discussed Boddorf's becoming a group leader. In thecourse of this conversation, Love told Boddorf thatBuffington had given Love direct orders to fire Myers,Neill, and Uplinger. Lovesaid he wasgoing to try to dosomething about Uplinger because he needed Uplinger, butMyers and Neill had to go.On September 9, the Union withdrew its objections to theelection. The Regional Directorissued inCase 6-RC-5445a withdrawal of the outstanding notice of heanng and acertification of the results of the election held on June 26.When Love learned that the hearing had been canceled he 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDwent to Neill'smachineand told Neill the hearing had beencalled off.He said,"That must be some Union. You wantto know something else? I'm going toget rid of you. FirstchanceIget I'm goingto fire you. The first time you're notdoing your job I'm going to fire you."Myers was injured on the job on August 27 andhospitalized.When Myers called Love in mid-September totellLove that he was ready to return to work, Love askedMyers to come to the plant to see himfirst.Myers went toLove'soffice asrequestedon September18.Love toldMyers things had changedsinceMyer's accident, thecharges againstLove in the objectionscasehad beendropped. Love asked Myers why they had been dropped.Myers said he did not know. Love asked Myers what he hadto gain byforming a union in theplant. Love accusedMyers of trying to get Love fired by taking part in theobjections phase of therepresentation case.Love toldMyers he did not want Myers to return to work. He askedMyers to quit. He told Myers, if Myers did not quit, hewould fire Myers the first chance he got withouteven giving2 weeks'notice.Love saidhe was also going to fire twoother menfor unionactivities.He said none of them had achance ofgoing any further in the plant or getting a betterjob.Myersrefused toquit.He returned to work thefollowingMonday, September 21.3.Kent Myers' work historyKent Myers went to work for Respondent on July 14,1969, at $2 an hour. Initially, like all employees hired thatearly in the history of the Brookville plant, he chipped rustand painted steel. On July 28, 1969, he received a raise to$2.10 an hour. On September 15, 1969, he received a secondraise, this time to $2.35 an hour. The payroll change noticewhich effectuated this raise contains the remark "Verygood worker, will do anything he is ask [sic] to do, neverhas been late for work or absence [sic] from work."Sometimein the early days of his employment Myers triedto drive a forklift through a trailer doorway when the liftwas raised too high to clear the doorway with predictableconsequences. No serious damage was done.Myers'firstassignment following the chip-and-paintphase of his employment was to the carpenter shop. OnFebruary 9, 1970, he receiveda raise to$2.45 an hour. Thistimethe payroll change notice read, "Good worker-goodattendance, judgment, etc. but was told that he would haveto be carefull [sic ], not get hurt. Get help from supervisor ifneeded.At all costs must be carefull [sic]-no moreaccidents and use all safety equipment." There is noevidence of what accident or accidents prior to February 9caused Love to write this remark. The first accident ofwhich there is any detail in the record occurred in April. Atthat time, Myers strained his back in lifting some materialdown from a shelf. He lost no time from work.In May the job of operating the automatic shear openedup. Love offered it to Myers as the next senior man in theplant.Myers accepted it. A notation written by Love anddated May 15 on a job bid form in Myers' personnel filereads, "This job not up for bid as Ken Myers was man withmost time, I ask [sic] him and he said he would like to tradejob to shear line." Love explained to Myers at the time ofhis transfer that he was next in line for the job of supervisorof the carpenter shop and would probably get thatpromotion in the near future if he elected to remain there.Love pointed out, however, that Myers could not expect tobe transferred back to the carpenter shop when that jobopened up if he decided to move to the shear. Myers electedto take the transfer on this basis. Another note on the bidform dated July 20 reads, "I talked to Ken, asked him if hestillwanted to stay on the shear or move back to thecarpenter shop." Myers elected to stay on the shear.Myers operated the shear until his discharge on October9.He made some mistakes on the job. It is a serious mistakefor the operator of the automatic shear to cut steel pieces tosizes different from the sizes ordered, especially when thesteel involved is destined for the Punxsutawney plant or theSpartanburg plant. Myers made that mistake on occasion.So did other persons who operated the automatic shear. It isa somewhat less serious mistake(but one that can have anunfortunate effect on Respondent's inventory controlsystem) for the operator of the shear to cut more pieces on aparticular order than he is told to cut. Myers made thatmistake on occasion. So did other persons who operated theshear.It is a mistake for the operator of the automatic shearto fail to put protective tape on the steel he is cutting whenprotective tape is called for or to put it on when it is not.Thesemistakes also affect inventory control adversely.Myers made both on occasion. He also, on occasion,marked improperly tickets which accompany orders of cutsteelto the Punxsutawney and Spartanburg plants.Approximately 1,600 orders to cut steel on the automaticshear have been processed at the Brookville plant since theshear was put into operation. A search of the forms used inprocessing those orders shows approximately 25 instancesin which mistakes of the types just mentioned were made.Most, but not all, of these mistakes were made by Myers. Itisa nuisanceforDennis Henry, Respondent's inventorycontrol clerk, when the operator of the automatic shear failsto record on the form which tells him what he is supposedto do how many pieces he has actually cut, but it is not aparticularly serious mistake. Myers did that on occasion.Myers received his last raise on June 1. This one broughthim up to $2.55 an hour, the top rate in the plant at thattime. The remarks entered on that payroll change noticeread, "Talked to Ken about steel length-also aboutkeeping coils [of steel] in line and writing ticket up-alsoabout being carefull [sic], make sure to use all safetyequipment-also if you get hurt must report it at once." InJuly he caught his hand in the automatic shear. He wastaken to the hospital for X-rays. The hand was only pinchedand not broken. He returned to work the same day.Myers' personnel file contains four written warnings. Allare on forms which provide for a series of three writtenwarnings at most. The first is dated July 20. It indicates thatthe violation took place in the plant in the "month of July."The nature of the violation is specified as substandardwork, conduct, and attitude. The section devoted tocompany remarks reads, "Steel length all off, left [sic] wavysteel go, tickets mixed up." The question "has employeebeen warned previously?" is answered with a check in theyes box. The notation "talked to employee in office" alsoappears on the form. It is signed by Love.Myers cut his arm seriously on August 27. Coils of steel M. B. D. COMPANY499come with a retaining band on them. There is a safetydevice on the automatic shear which is designed to keep theend of the coil from springing free when the retaining bandis cut.Myers cuta retainingband without using the safetydevice. The end of the coil sprang and hit him on the arm.Myers underwent surgery and was hospitalized for a time.He returned to work on September 21.Myers' second written warning is dated September 22.This time the date of violation is "Sept." Nature of violationis substandard work andcarelessness.Company remarksread, "Talked to Ken, ask [sic] him to slow down, not socarelessness[sic], also orders all mixed up." The form issigned by Love.Myers' third written warning is dated October 1. Date ofviolation is "Oct." Nature of violation is substandard workand carelessness.Company remarks read, "Talked to Kenatmachine-orders all mixed up-length all off." Else-where on the form appears "talked to Ken in office." Forthe firsttime, the "action to be taken" section of the form isfilled in This entry reads, "Ken was told at this time thatthis would go on his record, but that it was his 3rd warningbut would go along for a couple of weeks." Love preparedthe form. It is signed by both Love and Brosius.Myers' fourth and last written warning is dated October6.Date of violation is "month of Oct." Nature of violationis substandard work,carelessness,and attitude. Companyremarks read, "Talked to Ken. Orders all mixed up. Wemust do something within a couple of days or I must let himgo-length off-carelessness-cut two fingers onstainlesson [sic] thismorning."The form indicatessomeconfusionin Love's mind at the time he preparedit asto just howmany warnings he had given Myers. The "3rd warning"caption of one part of the form is circled. However the "2ndwarning" caption of the part just next to it is overwrittenwith a penciled "3rd" and immediately under it appears,onceagain,"talked to employee in office." Action to betaken reads, "Again Ken was told, we would look at hiswork until end of the week." The form is signed by bothLove and Brosius.On all four occasions Myers did not enter his remarks onthe form and refused to sign it.Myers cut one finger on a pieceof stainlesssteel on themorning of October 9. He also ruined two pieces ofstainless steel inan order of 50 which he was cutting. Hewas discharged that afternoon.4.Dale Neill's work historyDale Neill was hired July 23, 1969, at a rate of $2 an hour.He, too, apparently chipped and painted initially. Hereceived a 10-cent raise on August 11, 1969. By September29, 1969, when his rate went up to $2.35 an hour, he was inthe carpenter shop The payroll change notice whicheffectuated this raise bears the remark "very good worker."On February 9, 1970, Neill was given a raise to $2.45 anhour. He was apparently transferred to the rack departmentat this time, for the remark on this payroll change noticereads, "Trans to coatingjob, doing real fine."In May ajob came open in the pressroom. Love offered ittoNeill.Neill accepted. A bid form dated May 15 bearsLove's notation "I ask [sic] Neil [sic] if he wanted to moveto press room. He said yes, so we did not putjob up for bidas Neil [sic] was oldest man at this time." A notation datedJuly 27 reads, "Asked Neil [sic] if he wanted to stay in pressroom. He said yes he liked it there."Neill's last raise, this one to the top rate of $2.55 an hour,came on July 13. This time Love's remark on the payrollchange notice reads, "Talked to Dale about being late andtalking on the job but still thought that we would let theraise go in, he said he would try."Earl Brosius rated Neill on September 2. Love added anote to the employee performance review form Brosiusfilled out which reads, "I talked to Dale and said that hedue for raise but must improve work."Allof the evidence produced by Respondent todemonstrate that Neill was discharged for cause relates tohis work as a press operator. Neill's usualjob was to punchholes in flat pieces of various types of steel already cut andnotched in various shapes and sizes according to the sizesand positions specified on the blueprint which accompa-nied the steel. He sometimes operated other presses whichnotched the steel or bent it into various shapes,Neillmade a number of mistakes while working in thepressroom. In most cases, the record is unclear as to justwhen they occurred. In this group are six stainless steeldoors on which he punched the hole for the lock half aninch out of position. The doors had to be scrapped. Hissetup was left for another employee to use the next day. Theremainder of the run of 50 or 100 doors was saved frombeing similarly nuspunched only because Brosius happenedto check the setup the next morning. Also, Neill misbentapproximately 700 air deflector bottoms. This is a 5 by 13-5/16 inch piece of paint grip steel which must be bent at a30-degree angle along one side. Neill bent them at thewrong angle. They were unusable. Also, Neill mispunchedapproximately a dozen blower housing covers, made from apiece of paint grip steel measuring approximately 19 inchesby 11 inches. In this instance, he punched a screw hole insuch a position that the cover would have been askew ifused on a cooler. The covers were scrapped. Also, Neillrmspunched approximately 200 blower housing fronts.Here he punched holes on the wrong edge of a piece of zincgrip steel measuring approximately 20 inches by II inchesin a place where the forming operation which followedwould have made a tray designed to hold water. The holes,of course, would have made the trays leak. The pieces ofmetal which would have become blower housing fronts butfor Neill's mistake were scrapped.Neill's personnel file contains four written warnings. Thefirst is dated July 27. Date of violation is "July." Nature ofviolation is substandard work, tardiness, and attitude.Company remarks read, "Talked to Neill about being lateforwork, must stop. Attitude must improve. Work verybad." The yes box is checked under the question "Hasemployee been warned previously?" The form is signed byLove.Neill's second written warning is dated August 12. Dateof violation is "Aug." Nature of violation is substandardwork. Company remarks, written by Love, read "Talked toDale about always playing around sitting at machine andnot keeping at his work. Must improve quality, and followprints.Answer: nothing will try." The form is signed byboth Love and Brosius. 500DECISIONS OF NATIONAL LABORRELATIONS BOARDTwo other mistakes which Neill made near the end of hisemployment can be dated with a fair degree of accuracy Inmid-September,Neillmispunched more than 1,000 screwplates.A screw plate is a piece of plain mild steel whichmeasures3-1/2 by 5/8 inches. It has a tapped hole in thecenter and another three-eighths of an inch from one end. Itfits inside the door of the cooler Its function is to hold thescrewswhichfastenthe door to the body of the cooler. Neillpunched the end hole at a three-sixteenths of an inchinstead of three-eighths of an inch dimension. When theassemblers attempted to use these screw plates, the doorsdid not fitproperlyNewscrew plates had to be madebefore the assembly work could proceed. Some of themispunched screw plates were later salvaged by punching aproper hole in the other end Several hundred, however, stillhad not been used at the time of the hearing. At one pointin the controversy over this incident, Allen Dempsey, theassembly foreman,complained about Neill to Brosius inNeill's presenceNeill told them to fire him if they did notlike his work His manner was not contriteNeill's third written warning is dated September 21. Dateof violation is "Sept." Nature of violation is substandardwork, tardiness, and attitude. Love's company remarksread, "Talked to Neill about poor work, holes all off and isnot following prints." Love and Brosius signed.Around thefirstof October, Neill mispunched approxi-mately 12 cooler tops. A cooler top is made from a piece ofstainless steel which measures 30-5/16 inches by 28-9/16inches.Itcomes in various models. However, generallyspeaking, it is punched to accommodate a beer pull at thefront which runs through to the keg inside the cooler and tofasten wooden rails on the sides and back designed to keepglasses from slipping off. Neill double-punched the railholes on one side Since the extra set of holes could not becovered up or repaired, the tops could not be used. These 12pieces of stainless steel got through the forming process andwere nearly ready for assembly when the mistake wasdiscoveredNeill's last written warning is dated October 5. Date ofviolation is "Sept -Oct." Nature of violation is substandardwork and attitude. Love's company remarks read, "Talkedto Neill about poor work again. He said it's the best he cando for the money he is making I left [sic] him see somesamples and he claims a man can make a mistake once in alife time. (Sample in office of work.)" In the block under theprinted "3rd Warning" is penciled "4th " Both Love andBrosius signedIn each instance, Neill did not enter his remarks on theform and refusedto sign it.He, too, was discharged on theafternoonof October 9.5.The events of October 9Near quitting time on the afternoon of Friday, October 9,Brosius sentMyers to Love's office on Love's instructions.When Myers entered Love asked him what, in view of themistakesMyers was making, Love was going to do withhimMyers replied, "Pay me in full " Love told Myers hewas discharging him because he was accident prone,because he had a poor attitude, and because of the mistakeshe was making.He referred to the two pieces of stainlesssteelMyers had crushed in the automatic shear thatmorning and the fact that he had failed to mark his workorder sheets properly in the past week.Myers asked whateffecthisdischargewould have on his hospitalizationinsurance.Lovesaid he did not know,but, that if Myerswould call back on Monday morning, he could find outthen from Love's secretary.There was some controversyover whether Love had authority to pay off dischargedemployees in full in view of the fact that paychecks areordinarily signed by officials in Spartanburg.Brosius, as instructed,next sent Neill to Love'soffice.Neillwent in when Myers came out. Love flipped anemployment verification form across the desk to Neill.(Neill had applied for a loan to buy a house.The form waspart of the process he was going through to get it.) Lovesaid he was not going to fill it out, he was going to releaseNeill instead.Neill said,"OK, just give me my check."Love said it was being prepared.Neill said they both knewwhy Love was firing him but what sort of a reason had Lovethought up?Love said substandard workmanship. Neillsaid that is as good a reason as any. Love said he could nothave a man who was going to make parts like some sampleshe showed Neill. The samples were screw plates,a blowerhousing cover, and a cooler top, all mispunched.Love saidhe had gotten the cooler top off the production line. Neilldenied that he had put it there. Neill asked what kind of areasonLovehad given for firing Myers.Lovesaid it wasnone of Neill'sbusiness.Neill said he would find outanyway. Love said he had discharged Myers because hewas accident prone. He cited the occasion when Myers hadfailed to use the safety device on the shear with theconsequent serious injury to his arm,the fact that he hadcrushed two sheets of stainless steel in the shear that day,and the fact that he had recently cut his fingers.Myers and Neill both received their final checks beforethey left the plant that day. On Monday, October 12, Loveprepareda payrollchange notice on each which showedthat they had been removed from the payroll on October 9.In Myers' case,the reason given on the form is "resigned"and the explanation reads, "When called in to be talked toabout bad quality and production,he asked to be paid infull " In Neill's case, the "discharged"box is checked andthe remark reads, "Had to discharge Dale because ofcontinued errors in production and his attitude towardforeman."Both forms are signedby Loveand Brosius.Sometime after October 9, Myers was informed that hishospitalization insurance would remain in effect until theend of the month. He had an operation before the end ofOctober for which the insurance company paid.Only twoemployees other than Myers and Neill haveever been discharged by Respondent.Both were firedduring their probationary period for failing to do what theirforemen told them to do.C.Analysis and ConclusionsRespondent does not seriously argue that Kent Myersquit,thereforehewas not discharged.In its brief,Respondent states, "Whether Myers, when called to theoffice by Plant Superintendent Love on October 9, 1970,was terminated before or after he asked to be paid off in fullmay bean issue in the case,but, at least for presentpurposes, it is not one of great significance.Love testified M. B. D. COMPANY501that he was in the process of giving Myers a final warningwhen Myers asked to be paid off infull,andthiswascorroboratedby testimonyof employeeHenry and bycompany records . . .Myerstestifiedthat Love told him hewas being discharged,and thatMyersthereupon askedLove forthe full amountof pay he hadcoming. . . Eitherway, however,the fact isthatMyers'employment wasterminated on that occasion in the course of a discussionabout hiswork."Respondent'sanswer admits the allega-tion of the complaint that Respondent"did terminate theemployment of" Myers onOctober 9. Therefore,despitethe disparity of the wording onthe payrollchange noticesby which theirterminations were reportedto Spartanburg, Ifind that Respondent dischargedboth Myers and Neill onOctober 9.Moreover,I find that Respondent dischargedMyers andNeill because of their union activitiesand not for thereasons it advances.My reasons for this finding are soobvious as to be almost self-evident.First,and most important,Love saidhe was going to firethem for engaging in union activities.He toldeach of themto his face; he told Boddorf about eachof them behindtheir backs.The fact that only Myers and Neill of theoriginal four ringleaders in trying to organize the employeeseventually lost theirjobs is consonantwith these facts Lovetold Boddorf thatCarlUplingerwas too important toLove'smanagement of the plantfor Love tofirehim. AllenDempsey, obviously,shifted his allegiance from the Unionto Respondent before the election.Second,the documenta-ry evidence introducedby Respondent to prove it wasmotivatedby Myers' andNeill's shortcomings as workersbeliesthe verypoint it is meant to support.All of therelevantdocuments from their personnel files are inevidence. Each man was a good enoughemployeeto rise tothe top of the rate expeditiously and be praised in theprocess.The onlyhint of a criticism of either man whichpredates their activities as leadersof the driveto get theUnion into the plant is found inthe payrollchange noticewhen Myers got a raisein February. The referencethere isonly tohis allegedpropensityfor getting hurt andnot to thequality of his work.The firstunfavorable mention of hiswork is in the notice which accompanied his raisein earlyJune.Here,it is significant that the exhibitdoes not jibewith Respondent's explanationofMyers' and Neill's rapidtransformation from satisfactory to unsatisfactoryemploy-ees, evidencedby theirfour quick written warnings. AllRespondent'switnesses emphasizedthat both men onlystarted into a marked decline in lateJuly. In Neill's case, nohint of criticism appears in Respondent's record until afterthe election on June 26 and the resulting charges aboutLove's conduct in the campaign which were not resolveduntil withdrawnby the Unionon September 9.The written warnings will least stand scrutiny.Myers didnot work in the month of September until Mondaythe 21st.Yet his second warning is dated September 22 and purportsto warn him for substandardworkand carelessness in themonth of September.Myers'thirdwarning is datedOctober 1,yet it purportsto warn him for the same failuresin the monthofOctober. The fourth, dated October 6,states thatMyers"cut two fingers on stainless. . .thismorning."Both Myers and Love testifiedthatMyers cuthimself on the morningofOctober 9 although theydisagreedoverwhether he had cut one or two fingers.Neill's testimony about his conversationthatafternoonwith Loveis thatLove said "He [Myers] didn'tuse thepillar [i.e., the safety device on the shear]and that he got hisarm cutand [Love ]said. . .he messed up a couple ofsheets of stainlessthat very day and [Love] said yesterday[i.e.,October8] he cut his fingers." At least a suspicionarisesthat thewarnings were concocted after the dischargesbecause ofLove'smisconception about written warningsystems and the use towhich they are frequently put asevidence when motive for discharge becomes an issue in aSection 8(a)(3) case before the Board.Third,Myersand Neill arethe only nonprobationaryemployees Respondent has ever discharged.Even thoughthe Brookville plant is stillrelativelynew and not a largenumber of personshave yet workedthere,the fact thatevery other employee who survived the probationary periodstayed untilhe left of his own accordindicates thatRespondent is, at the least,a most lenientemployer. WhileRespondentmay well havehad good cause to dischargeeitherKentMyers or Dale Neill or both forallowing thequality oftheirwork to drop far belowacceptable levelsand forfailure to improve theirwork and theirattitudetowards their jobsafterhaving been given repeatedwarnings and reprimands,as Respondent claims, I find thatthese reasonsadvanced by Respondentare pretexts. SinceRespondent's real reason was their activities on behalf oftheCharging Party,Respondent violated Section 8(a)(3)and (1) ofthe Act whenitdischarged themon October 9,1970.Respondent,by theacts of JamesLoveduring theSection 10(b) period,also committed various independentviolations of Section 8(a)(1). In this respect,Respondent:(1)Threatenedto discharge employees for engaging inunion activities in Love's conversation with Boddorf onSeptember4, withNeill on September 9, and with Myers onSeptember 18.(2) Promised to grant and granted economic benefits toemployees for rejecting the Unionwhen Lovegave Neill araise in July and made himbackupsupervisor to Brosius inthe pressroomand when Loveannounced, in August, thatthe Brookville plant would receive a raise a month earlierthan the organized Punxsutawney plant and implementedthe new top rate aroundOctober 1.(3) Told employeestheir efforts to organize for collectivebargaining were an exercise in futilitywhen Love told Neillin a private conversationa day ortwo before the June 26electionand toldall the employees at a meeting around thesame time that Buffington would never sign a contract.(4)Threatened to denyemployees opportunities forpromotion for engaging in union activities whenLove toldLarry Arnold a day or twobefore the election that Neillhad beaten himself out of a chance to be a supervisor by hisunion activities.Ifind that,in each of these instances,Respondentinterferedwith,restrained,and coerced employees in theexercise of their Section 7 rights in violation of Section8(a)(1) of the Act.The General Counselalso contendsthatRespondentviolated Section8(a)(1) bycreating the impression that it 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad employees' union activities under surveillance, interro-gating them about those activities, and threatening to movethe automatic shear to Spartanburg in the event the Uniongot into the Brookville plant. As to the first, the only eventrelevant to this issue occurring less than 6 months beforethe charge was filed in this case is the conversation in Junein which Love told Boddorf he knew who was pushing theUnion.While Love said several things before April 26which would sustain an impression of surveillance finding,this one conversation will not. As to the second, the onlyevent relevant to this issue is the conversation Love hadwith Arnold about the Union a day or two before theelection. In the context in which Love's question aboutwhat the men wanted was asked and answered, it was notcoercive. As to the third, it is clear from the testimony of theGeneral Counsel's witnesses, especially on cross-examina-tion, that Love's statements about the shear being moved toSpartanburg was in the context of what Respondent coulddo to continue its production in the event the men strucktheBrookvilleplant.As such, it was an exercise ofRespondent's right of free speech under Section 8(c) of theAct and not an illegal threat to move the shear in retaliationfor employees' union activities. I find that the GeneralCounsel has failed to sustain his burden of proving each ofthese allegations of Section 8(a)(1) violations.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.M. B. D. Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.International Union of Electrical, Radio & MachineWorkers, AFL-CIO-CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By discharging Kent Myers and Dale Neill onOctober 9, 1970, for engaging in union activities, Respon-dent has violated Section 8(a)(3) and (1) of the Act4.By threatening to discharge employees for engagingin union activities, promising to grant and/or grantingeconomic benefits to employees for rejecting the Union,telling employees their efforts to organize for collectivebargaining were an exercise in futility, and threatening todeny employees opportunities for promotion for engagingin union activities, Respondent has violated Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6.Respondent has not committed other violations ofSection 8(a)(l) of the Act alleged in the complaintTHE REMEDYIn order to effectuate the policies of the Act, it isnecessary that Respondent be ordered to cease and desist3In the event no exceptions are filed asprovided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,and recommendedOrder hereinshall, as provided inSection 102 48 of the Rules and Regulations,be adopted by theBoard andbecome its findings,conclusions, and order, and all objections thereto shallbe deemed waived for all purposesfrom the unfair labor practices found and remedy them. Inorder to remedy the discriminatory discharges of KentMyers and Dale Neill, I will recommend that Respondentbe required to offer them reinstatement with backpaycomputed on a quarterly basis, plus interest at 6 percent perannum, as prescribed inF.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. I will also recommend that Respondent be required topost appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 3ORDERM. B. D. Company, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Threatening to discharge employees for engaging inunion activities.(b)Discharging employees for engaging in unionactivities in order to discourage membership in Internation-alUnion of Electrical, Radio & Machine Workers,AFL-CIO-CLC, or any other labor organization.(c) Promising to grant and/or granting economic benefitsto employees for rejecting a union.(d)Telling employees their efforts to organize forcollective bargaining are an exercise in futility.(e)Threatening to deny employees opportunities forpromotion for engaging in union activities.(f)In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Kent Myers and Dale Neill immediate and fullreinstatement to their formerjobs or, if thoseJobs no longerexist, to substantially equivalent positions, and pay themfor the earnings they lost as a result of their October 9,1970, discharges, plus 6 percent interest.(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its plants in Brookville, Pennsylvania, copiesof the attached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 6, after being duly signed by Respondent's4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor RelationsBoard" shallbe changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National LaborRelations Board " M. B. D. COMPANY503representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.5IT IS ALSO ORDERED that the complaint be dismissedinsofar as it allegesviolations by Respondent of Section8(a)(1) of the Act not specifically found herein.5 In the event thatthis recommended Order is adopted by the Boardafterexceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 6, in writing, within 20 days fromthe dateof this Order, what steps the Respondent has taken to complyherewith "APPENDIXWE WILL NOT discharge you or threaten to dischargeyou for engaging in union activities.WE WILL NOT discriminateagainstyou in any way inorder to discourage membership in International UnionofElectrical,Radio&MachineWorkers,AFL-CIO-CLC, or any other labor organization.WE WILL NOT promise to grant or grant youeconomic benefits for rejecting a union.WE WILL NOT tell you your efforts to organize forcollective bargaining are an exercise in futility.WE WILL NOT threaten to deny you opportunities forpromotion for engaging in union activities.WE WILL NOT, in any like or related manner, interferewith you or attempt to restrain or coerce you in theexercise of the above rights.Allour employees are free, if they choose, to joinInternationalUnion of Electrical,Radio & MachineWorkers, AFL-CIO-CLC, or any other labor organization.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard having found, after atrial, that we violated Federal law by discharging employ-ees inorder to discourage membership in a labororganizationand by interfering with your rights in variousother ways, we hereby inform you that:The National Labor Relations Act gives all employeesthese rights:To engagein self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.DatedByM. B. D. COMPANY(Employer)(Representative)(Title)WE WILL notify immediately Kent Myers and Dale Neill, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1536Federal Building, 1000 Liberty Avenue, Pittsburgh, Penn-sylvania 15222, Telephone 412--644-2977.